DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 3-5, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 6,430,770).
 	Glass teaches a device.
The device comprises a container, a cap and a cleaning component. 
The cleaning component comprises a brush. 
The container is disclosed as a bottle. The cap is disclosed as comprising a hole as claimed. 
The device also comprises a cap (lid) to close and seal the hole.
The container and the cap/lid form a liquid tight chamber.
The brush is disclosed as having the dimensions as claimed.
See entire document, especially Figures 1-9 and the related description.
As to the limitation of “the brush is positioned lengthwise along the container's central longitudinal axis”:
The term “along” according to the dictionary means: through, on, beside, over, or parallel to the length or direction of.
Thus, the limitation of “the brush is positioned lengthwise along the container's central longitudinal axis” is met by the disclosure of Glass because the brush in Glass is positioned beside and parallel to the direction of the container's central longitudinal axis.
As to the limitations of the length and width recited by the claims:
It has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having 
It has been also held that limitations relating to the size of the part were not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) See also In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
In the instant case, the only difference between the device of Glass and the claims is a recitation of the specific size and relative dimensions of the claimed device. Nothing on the record indicates that a device having the claimed size and relative dimensions would perform differently than the prior art device. Thereby, the claimed device is not patentably distinct from the device of Glass.

As to claim 21 and 25, which recited that the cleaning component is straight:
It has been held that the configuration of the claimed part is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Nothing on the record indicates that the claimed shape is significant. Thereby, the claimed device is obvious over the device of Glass.

Claims 6-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 6,430,770) in view of Welch (US 9,566,488).
Glass, as applied above, teaches a device as claimed except for the specific recitation of the specifics of the connections of the brush to the cap.
Glass does not provide specifics of the connections.
However, Welch teaches that connecting the brush to the cap as claimed was known in the art and teaches benefits of such (at least Figure 8 and the description at column 3, lines 43-52).
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize a known connecting arrangement of Welch in the device of Glass in order to use a known arrangement for its known purpose and to obtain benefits disclosed by Welch.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Glass in view of Chang et al (US 4,945,596).
Glass does not specifically teach a device with the removable base with a cleaning element.
However, Chang et al teach that it was known to provide detachable bases with cleaning elements in the cleaning devices and teach benefits of such.
Chang teaches a device comprising a container (150, a cap (30), a detachable base (10) and a cleaning component (11).
See entire document, especially Figures 2-6 and the related description.
.

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims are allowable.
This is not persuasive for the reasons presented in the rejections above.
The amended claims were examined and are addressed in the rejections above.
The applicants allege that Glass does not teach the limitations recited by the amended claims.
This is not persuasive.
The referenced newly introduced limitations are addressed in the rejections above.
It has been shown that the referenced limitations are either disclosed or obvious over the teaching of Glass.
The applicants allege that Glass does not teach “the brush is positioned lengthwise along the container's central longitudinal axis”:
 This is not persuasive.
The term “along” according to the dictionary means: through, on, beside, over, or parallel to the length or direction of.

The applicants also allege that Glass does not teach the length and width recited by the claims.
This is not persuasive.
As to the limitations of the length and width recited by the claims:
It has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It has been also held that limitations relating to the size of the part were not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) See also In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
In the instant case, the only difference between the device of Glass and the claims is a recitation of the specific size and relative dimensions of the claimed device. Nothing on the record indicates that a device having the claimed size and relative dimensions would perform differently than the prior art device. Thereby, the claimed device is not patentably distinct from the device of Glass.

This is not persuasive.
In contrast to the applicants allegation Chang teaches a detachable base 10, which is positioned opposite the removable cap 30.
The term “opposite” according to the dictionary means “having a position facing something”.
Please, note that the claims neither define the structure of the base.
Thereby, what is disclosed by Chang is readable on the claimed detachable base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711